 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     MONICA EGBERT,                                    )   Case No. 2:19-cv-00483-JAD-VCF
10                                                     )
                                                       )
11                               Plaintiff,            )
                                                       )   STIPULATION OF EXTENSION OF
12   vs.                                               )   TIME FOR DEFENDANT EQUIFAX
                                                       )   INFORMATION SERVICES LLC TO
13   EQUIFAX INFORMATION SERVICES LLC;                 )   FILE ANSWER
                                                       )
     TRANS UNION LLC; CENLAR FEDERAL                   )
14                                                         FIRST REQUEST
     SAVINGS BANK,                                     )
15                                                     )
                                 Defendants.           )
                                                       )
16

17
             Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18    time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19    no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20    AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21    answer, move or otherwise respond to the Complaint in this action is extended from April 12,
22    2019 through and including May 17, 2019. The additional time to respond to the Complaint will
23    facilitate discussions about resolving this case. This stipulation is filed in good faith and not

24    intended to cause delay.

25    ...

26    ...

27    ...

28
 1         Respectfully submitted this 12th day of April, 2019.

 2                                              CLARK HILL PLLC

 3                                              By: /s/ Jeremy J. Thompson
                                                Jeremy J. Thompson
 4                                              Nevada Bar No. 12503
                                                3800 Howard Hughes Pkwy, Suite 500
 5
                                                Las Vegas, NV 89169
 6                                              Tel: (702) 862-8300
                                                Fax: (702) 862-8400
 7                                              Email: jthompson@clarkhill.com

 8                                              Attorneys for Defendant Equifax Information
                                                Services LLC
 9
10                                              No opposition

11                                              /s/ David H. Krieger, Esq.
                                                David H. Krieger, Esq.
12                                              Nevada Bar No. 9086
13
                                                HAINES & KRIEGER, LLC
                                                8985 S. Eastern Ave., Suite 350
14                                              Henderson, NV 89123
                                                Phone: (702) 880-5554
15                                              FAX: (702) 385-5518
                                                Email: dkrieger@hainesandkrieger.com
16

17                                              Attorneys for Plaintiff

18   IT IS SO ORDERED:
19

20   __________________________
     United States Magistrate Judge
21           April 12, 2019
     DATED: __________________
22

23

24
25

26

27
28

                                                  -2-
 1                                  CERTIFICATE OF SERVICE
 2
           I hereby certify that a true and exact copy of the foregoing has been served this 12th day of
 3
     April, via CM/ECF, upon:
 4
                  David H. Krieger, Esq.
 5                HAINES & KRIEGER, LLC
 6                8985 S. Eastern Ave., Suite 350
                  Henderson, NV 89123
 7                Email: dkrieger@hainesandkrieger.com

 8
                                                 CLARK HILL PLLC
 9
                                                 By: /s/ Jeremy J. Thompson
10                                               Jeremy J. Thompson
                                                 Nevada Bar No. 12503
11
                                                 3800 Howard Hughes Pkwy, Suite 500
12                                               Las Vegas, NV 89169
                                                 Tel: (702) 862-8300
13                                               Fax: (702) 862-8400
                                                 Email: jthompson@clarkhill.com
14

15
16

17

18
19

20

21
22

23

24
25

26

27
28

                                                   -3-
